GERMAN, P. J.
In this cause it has been made to appear by agreement of all parties that since this litigation arose the matters in controversy have been settled by orders of the District Court of the United States for the Western District of Texas, of the Railroad Commission of the state of Texas, and of the Interstate Commerce Commission, in such manner as to render this controversy moot. It is further agreed by all parties, and the Supreme Court is requested to enter its order reversing the judgment of the Court of Civil Appeals for the Third Supreme Judicial District of Texas heretofore entered in this cause, and to remand this cause to the district court of Travis county, Tex., with instructions to set aside its judgment rendered on the 23d day of October, 1916, and to dismiss the case. We recommend that this request be granted, and such order entered, and that the .plaintiffs in error and the defendant in error pay the cost respectively incurred by them herein.
GREENWOOD and PIERSON, JJ. Judgment of the Court of Civil Appeals reversed, and cause remanded to the district court, with instructions to vacate its judgment and dismiss cause, as recommended by Commission of Appeals on agreement of parties.
CURETON, C. J., not sitting.